DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 5/9/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	2. Amendments filed 7/22/2022 have been entered, wherein claims 1, 2 and 4 are amended. Accordingly, claims 1-4 have been examined herein. The previous claim objections have been withdrawn due to Applicant’s amendments. The previous 35 USC 112(b) rejections have been withdrawn except for those maintained below. This action is Final. 
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claims 1 and 4, “a collimation lens provided on said second optical path for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer and a third reflected light reflected from a lower surface of said B-layer”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4. Claim 1 is objected to because of the following informalities:  
Claim 1, third line from bottom, “and deciding that the thicknesses of the A-layer” should read “and deciding that the [[thicknesses]] thickness of the A-layer” in order to be grammatically correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last limitation recites “are recorded in a plurality of areas, each defined by any one of A-layers with different thicknesses and any one of B-layers with different thicknesses”. However, it is not precisely clear what the term “each” is referring to. Specifically, the term “each” lacks proper antecedent basis because it is not precisely clear if the term “each” is meant to refer to “each area” or “each theoretical spectral interference waveform”. Additionally, it is not precisely clear if the term “area” is referring to an area of the wafer or an area of the table. Additionally, the claim language states each area of the table is defined by a different A-layer thickness and a different B-layer thickness. However, values along the same column or row share either an A-layer thickness or B-layer thickness. Recommended claim language is provided below to overcome the 112(b) rejections, as best understood by the examiner:
“are recorded in a plurality of areas of the theoretical waveform table, each area defined by any one of A-layers with different thicknesses [[and]] and/or any one of B-layers with different thicknesses”
Regarding claim 2, the claim language states “a thickness calculating section for” … “calculating at least the thickness of said A-layer, the thickness of said B-layer, and an approximate thickness of said A-layer plus said B-layer”. However, the specification states “the optical path difference S corresponding to the peak position of the waveform X(S) is not the thickness A of the A-layer in a strict sense. That is, the value S is slightly larger than the thickness A of the A-layer and slightly smaller than the thickness of the A-layer and the B-layer. However, since the thickness of the B-layer is much less than the thickness of the A-layer, the value S is a rough thickness almost equal to the thickness of the A-layer, that is, slightly larger than the thickness of the A-layer. During the grinding operation, it is constantly determined whether or not the abovementioned rough thickness of the A-layer…” (last paragraph of page 27 of the specification). In light of the specification, the claim limitation does not seem to be accurate when defining the function of the thickness calculating section 112. Overall, it is not precisely clear what is required of the claim limitation when read in view of the specification. Additionally, it is not precisely clear if the word “rough” or “approximate” was meant to be included in the claim limitation when describing the function of the thickness calculating section 112 with regard to finding the thickness of said A-layer, the thickness of said B-layer, and the thickness of said A-layer + said B-layer. 
Regarding claim 4, the claim language recites “are recorded in a plurality of areas, each defined by any one of A-layers with different thicknesses and any one of B-layers with different thicknesses”. However, it is not precisely clear what the term “each” is referring to. Specifically, the term “each” lacks proper antecedent basis because it is not precisely clear if the term “each” is meant to refer to “each area” or “each theoretical spectral interference waveform”. Additionally, it is not precisely clear if the term “area” is referring to an area of the wafer or an area of the table. Additionally, the claim language states each area of the table is defined by a different A-layer thickness and a different B-layer thickness. However, values along the same column or row share either an A-layer thickness or B-layer thickness. Recommended claim language is provided below to overcome the 112(b) rejections, as best understood by the examiner:
“are recorded in a plurality of areas of the theoretical waveform table, each area defined by any one of A-layers with different thicknesses [[and]] and/or any one of B-layers with different thicknesses”
Regarding claim 4, the claim language states “a thickness calculating section for” … “calculating at least a pre-finish thickness of said A-layer, a pre-finish thickness of said B-layer, and an approximate pre-finish thickness of said A-layer plus said B-layer”. However, the specification states “the optical path difference S corresponding to the peak position of the waveform X(S) is not the thickness A of the A-layer in a strict sense. That is, the value S is slightly larger than the thickness A of the A-layer and slightly smaller than the thickness of the A-layer and the B-layer. However, since the thickness of the B-layer is much less than the thickness of the A-layer, the value S is a rough thickness almost equal to the thickness of the A-layer, that is, slightly larger than the thickness of the A-layer. During the grinding operation, it is constantly determined whether or not the abovementioned rough thickness of the A-layer…” (last paragraph of page 27 of the specification). In light of the specification, the claim limitation does not seem to be accurate when defining the function of the thickness calculating section 112. Overall, it is not precisely clear what is required of the claim limitation when read in view of the specification. Additionally, it is not precisely clear if the word “rough” or “approximate” was meant to be included in the claim limitation when describing the function of the thickness calculating section 112 with regard to finding the thickness of said A-layer, the thickness of said B-layer, and the thickness of said A-layer + said B-layer. 
Regarding claim 4, the last limitation states “and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform”. However, it is not precisely clear what is required to meet the claim if the spectral interference waveform does not coincide with said theoretical spectral interference waveform. Specifically, it is not precisely clear what is required if the spectral interference waveform does not coincide with said theoretical spectral interference waveform. 
Claim 3 is rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
6. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al. (JP 5443180), hereinafter Sawabe, in view of Shrestha (US PGPUB 20140273296) and further in view of Meeks et al. (US PGPUB 20040046959), hereinafter Meeks.
Regarding claim 1, Sawabe teaches a thickness measuring apparatus for measuring a thickness of a wafer (fig. 2, wafer 11), said thickness measuring apparatus comprising: 
a light source (fig. 2, light source 81) for emitting light having a transmission wavelength region to said wafer (page 3 of the attached translation, third paragraph); 
a condenser (the specification describes the condenser 81 as a collimation lens 84 and an objective lens 85. Sawabe teaches a collimation lens 83 and an objective lens 85 (fig. 2)) applying said light emitted from said light source to said wafer held on a chuck table (fig. 2, the collimation lens and objective lens apply light emitted from said light source to the wafer held on the chuck table 71); 
a first optical path for optically connecting said light source to said condenser (fig. 2, optical path indicated by element 8a is being interpreted as the first optical path. This optical path optically connects the light source to the condenser); 
an optical branching section (fig. 2, first light branching means 82 is being interpreted as the optical branching section) provided on said first optical path (fig. 2) for branching said light reflected on said wafer held on said chuck table and then guiding said reflected light to a second optical path (page 3 of the attached translation, last paragraph; second optical path 8b); 
a collimation lens (collimation lens 88, fig. 2) provided on said second optical path (fig. 2);
a diffraction grating (fig. 2, diffraction grating 89) provided on said second optical path (fig. 2) for diffracting to obtain diffracted lights of different wavelengths (page 3 of the attached translation, last paragraph); 
an image sensor (fig. 2, image sensor 91) for detecting an intensity of said diffracted lights according to said different wavelengths and producing a spectral interference waveform (page 3 of the attached translation, last paragraph – page 4 of the attached translation, first paragraph); and 
a control unit having a thickness computing means 35computing said spectral interference waveform produced by said image sensor to output thickness information (Sawabe teaches a control means 10 which obtains the spectral interference waveform from the detecting signal from the image sensor and executes waveform analysis based on the spectral interference waveform and the theoretical interference waveform function. Sawabe teaches the thickness of the wafer is obtained based on the optical path length difference (page 4 of the attached translation, first paragraph). 
Sawabe does not explicitly teach a wafer having an A-layer formed on a B-layer, a collimation lens for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer;
a diffraction grating for diffracting said first reflected light, said second reflected light and said third reflected light; 
said thickness computing means includes a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas, each defined by any one of A-layers with different thicknesses and anyone of B-layers with different thicknesses, said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table, determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding that the thicknesses of said A-layer and the thickness of said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform are thicknesses of said A-layer and said B-layer of said wafer.  
However, Shrestha teaches a metric for recognizing correct library spectrum, wherein each reference spectrum is assigned a characterizing value such as a thickness [0050]. Specifically, Shrestha teaches a spectrum is measured from a substrate during polishing and the spectrum is compared to a plurality of reference spectra from a library, and the best matching reference spectrum is identified [0006]. Once the best matching reference spectrum is identified, an associated characterizing value (thickness) can be determined and the polishing endpoint or an adjustment to the polishing rate can be determined based on the characterizing value [0071]. Shrestha also teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers [0089]. Additionally, Shrestha teaches the database can store a plurality of libraries of reference spectra. Each library of reference spectra can be a collection of reference spectra which represent substrates that share a property in common. However, the property shared in common in a single library may vary across multiple libraries of reference spectra. For example, two different libraries can include reference spectra that represent substrates with two different underlying thicknesses [0047]. For a given library of reference spectra, variations in the upper layer thickness, rather than other factors (such as differences in wafer pattern, underlying layer thickness, or layer composition) can be primarily responsible for the differences in the spectral intensities [0047]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawabe to incorporate the teachings of Shrestha to provide a thickness measuring apparatus, wherein a controller determines the wafer thickness by comparing the generated spectra to multiple libraries of reference spectra, wherein the multiple libraries can include reference spectra that represent substrates with different underlying thicknesses, wherein the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers. Doing so would have been a simple substitution for one known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Shrestha) for another known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Sawabe). Additionally, with the correct stored reference libraries, the modified invention would be capable of calculating the thicknesses of the underlying layer thickness and the upper layer thickness (By identifying the correct reference spectrum, the underlying layer thickness is determined based on the library from which the spectrum was identified. The computing means can also then process the thickness of the upper layer). 
Sawabe in view of Shrestha teaches a wafer having an A-layer formed on a B-layer (Sawabe in view of Shrestha teaches a wafer held on the chuck table. Additionally, Sawabe in view of Shrestha teaches the thickness measuring apparatus can determine the thickness of the underlying layer and the upper layer. Therefore, Sawabe in view of Shrestha teaches a wafer being composed of an A-layer formed on a B-layer), 
the control unit including a microprocessor (Sawabe in view of Shrestha teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers)
said thickness computing means includes a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas, each defined by any one of A-layers with different thicknesses and anyone of B-layers with different thicknesses (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. The plurality of multiple libraries, wherein each library contains multiple reference spectra, is being interpreted as the theoretical waveform table. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, the prior art teaches the claimed limitations), said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table(Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries.), determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding that the thicknesses of said A-layer and the thickness of said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform are thicknesses of said A-layer and said B-layer of said wafer (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. Once the best matching spectra is identified, the characterizing value in the form of the thicknesses of the underlying layer and the upper layer of the wafer can be identified, wherein the underlying thickness is identified based on the corresponding library from which the best matching spectra is associated with).  
Sawabe in view of Shrestha does not explicitly teach a collimation lens for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer;
a diffraction grating for diffracting said first reflected light, said second reflected light and said third reflected light.
However, Meeks teaches a system and method for simultaneously measuring lubricant thickness and carbon thickness (abs) of a multi layered wafer (fig. 5a), wherein a collimation lens 220 collimates the reflected light from the wafer (fig. 2), wherein the reflected light includes a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer (fig. 5a, layer 102 is being interpreted as the A-layer and layer 104 is being interpreted as the B-layer). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sawabe in view of Shrestha to incorporate the teachings of Meeks to provide a collimation lens for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer and a diffraction grating for diffracting said first reflected light, said second reflected light and said third reflected light. Specifically, it would have been obvious that when using and adapting Sawabe’s thickness measuring apparatus to measure the thickness of multiple layers of a substrate, the reflected light is going to include a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer. Adapting the apparatus so that the collimation lens collimates the reflected light and so that the diffraction grating diffracts the reflected light would allow the modified apparatus to function as intended and create a spectrum of light relating to the multi layered wafer. Additionally, collimating the reflected light aids in reducing noise within the optical signal. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al. (JP 5443180), hereinafter Sawabe, in view of Shrestha (US PGPUB 20140273296) and further in view of Meeks et al. (US PGPUB 20040046959), hereinafter Meeks, and yet further in view of Watanabe et al. (US PGPUB 20190027382), hereinafter Watanabe.
Regarding claim 2, Sawabe, as modified, teaches the claimed invention as rejected above in claim 1. Sawabe, as modified, does not explicitly teach wherein 
said thickness computing means further includes a 36thickness calculating section for performing Fourier transform to said spectral interference waveform produced by said image sensor and calculating at least the thickness of said A-layer, the thickness of said B-layer, and an approximate thickness of said A-layer plus said B-layer, said A- layer and said B-layer constituting the wafer.  
However, Watanabe teaches a substrate polishing apparatus having a polishing control unit 12, wherein the polishing control unit includes a memory 61, an algorithm setting unit 62, a thickness estimating unit 63 and an end detecting unit 64 [0050]. Watanabe also teaches 4 algorithms for estimating the thickness of the wafer which include a reference spectrum (fitting error) algorithm, a Fast Fourier Transform (FFT) algorithm, a peak valley algorithm, or a polishing index algorithm [0054]. The algorithm setting unit selects a plurality of algorithms to be used for polishing the wafer [0052] and the thickness estimating unit applies the thickness estimating algorithms set through the algorithm setting unit to the spectrum of reflected light generated in the processing unit [0053]. In addition, when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness algorithm to be applied [0053]. Watanabe teaches an example wherein the first algorithm is FFT and the second algorithm is fitting error (reference spectrum) (fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sawabe, as modified, to incorporate the teachings of Watanabe to adapt the control unit to use multiple thickness estimating algorithms in series, wherein the possible algorithms include a reference spectrum (fitting error) algorithm, a Fast Fourier Transform (FFT) algorithm, a peak valley algorithm, or a polishing index algorithm. Additionally, it would have been obvious to integrate the necessary control means (such as the algorithm setting unit) in order to allow the device to function. Adapting Sawabe, as modified, to incorporate the teaching of Watanabe wherein multiple thickness estimating algorithms are used in series would help to increase the speed of processing of the thickness estimating unit (For example, when the thickness of the wafer is not close to the desired thickness, a less accurate algorithm can be used. This would allow the processor to skip referencing every spectrum from every library when the current thickness of the wafer is not close to the desired thickness). Additionally, doing so would allow each algorithm to operate in the conditions of which each respective algorithm is most accurate, thereby promoting accuracy in the process of finding the thickness of the wafer being processed. 
Sawabe, as modified, teaches wherein 
said thickness computing means further includes a 36thickness calculating section for performing Fourier transform (Sawabe, as modified, teaches including multiple thickness estimating algorithms in series (as taught by of Watanabe). Specifically, it would have been obvious to use the FFT algorithm before switching to the reference spectra algorithm (similar to Watanabe’s example of fig. 7). Doing so would increase the speed of processing when the thickness of the wafer is not close to the desired thickness. Additionally, doing so would decrease the burden on the processing unit.) to said spectral interference waveform produced by said image sensor and calculating at least the thickness of said A-layer, the thickness of said B-layer, and an approximate thickness of said A-layer plus said B-layer, said A- layer and said B-layer constituting the wafer (Sawabe, as modified, teaches first using a FFT algorithm then switching to a reference spectrum algorithm to identify the thicknesses of the wafer. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, Sawabe, as modified, teaches the claim limitation).  
Regarding claim 3, Sawabe, as modified, teaches the claimed invention as rejected above in claim 2. Additionally, Sawabe, as modified, teaches wherein 
when said thickness computing means determines that the thickness of said A-layer calculated by said thickness calculating section is included in the thickness range of said A-layer recorded in said theoretical waveform table of said thickness deciding section, the thickness of said A-layer decided as said proper thickness by said thickness deciding section is used as the thickness of said A-layer (Sawabe, as modified, teaches using multiple thickness calculating algorithms in series. In claim 2, Sawabe, as modified, was modified to first utilize an FFT algorithm before switching to the reference spectra algorithm. Watanabe teaches when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness estimating algorithm to be applied. It would have been obvious to incorporate this teaching from Watanabe in order to allow the control unit to switch from the FFT algorithm to the reference spectra algorithm. Doing so would allow the device to function as intended and allow the reference spectra to start being utilized. Sawabe, as modified, teaches that once the thickness of said A-layer calculated by the FFT algorithm is included in the range of A-layer recorded in the libraries of spectra, the thickness of said A-layer decided as said proper thickness by thickness deciding section is used as the thickness of said A-layer).  
Regarding claim 4, Sawabe teaches a grinding apparatus adapted to grind a wafer (fig. 1, wafer 11), said grinding apparatus comprising: 
a chuck table (fig. 1, chuck table 71) for holding said wafer under suction (page 6 of the attached translation, third paragraph); 
a grinding unit (fig. 1, grinding unit 3) having a plurality of abrasive members (fig. 1, grinding unit 3) for grinding said wafer held on 37said chuck table by bringing said abrasive members into contact with said wafer (fig. 1, the wafer which is held on the chuck table is grinded by bring said abrasive members into contact with the wafer); and 
a thickness measuring apparatus for measuring a thickness of said wafer (fig. 2); 
said thickness measuring apparatus including: 
a light source (fig. 2, light source 81) for emitting light having a transmission wavelength region to said wafer (page 3 of the attached translation, third paragraph); 
a condenser (the specification describes the condenser 81 as a collimation lens 84 and an objective lens 85. Sawabe teaches a collimation lens 83 and an objective lens 85 (fig. 2)) applying said light emitted from said light source to said wafer held on a chuck table (fig. 2, the collimation lens and objective lens apply light emitted from said light source to the wafer held on the chuck table 71); 
a first optical path for optically connecting said light source to said condenser (fig. 2, optical path indicated by element 8a is being interpreted as the first optical path. This optical path optically connects the light source to the focusing means); 
an optical branching section (fig. 2, first light branching means 82 is being interpreted as the optical branching section)  provided on said first optical path (fig. 2)  for branching said light reflected on said wafer held on said chuck table and then guiding said reflected light to a second optical path (page 3 of the attached translation, last paragraph; second optical path 8b); 
a collimation lens (collimation lens 88, fig. 2) provided on said second optical path (fig. 2);
a diffraction grating (fig. 2, diffraction grating 89) provided on said second optical path (fig. 2) for diffracting to obtain diffracted lights of different wavelengths (page 3 of the attached translation, last paragraph); 
an image sensor (fig. 2, image sensor 91) for detecting an intensity of said diffracted lights according to said different wavelengths and producing a spectral interference waveform (page 3 of the attached translation, last paragraph – page 4 of the attached translation, first paragraph); and 
a control unit having a thickness computing means computing said spectral interference waveform produced by said image sensor to output thickness information (Sawabe teaches a control means 10 which obtains the spectral interference waveform from the detecting signal from the image sensor and executes waveform analysis based on the spectral interference waveform and the theoretical interference waveform function. Sawabe teaches the thickness of the wafer is obtained based on the optical path length difference (page 4 of the attached translation, first paragraph).
Sawabe does not explicitly teach a wafer having an A-layer formed on a B-layer,
a grinding unit having a plurality of abrasive members for grinding said A-layer of said wafer held on 37said chuck table by bringing said abrasive members into contact with said A-layer,
a collimation lens for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer;
a diffraction grating for diffracting said first reflected light, said second reflected light and said third reflected light;  
38said thickness computing means including a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas, each defined by any one of A-layers with different thickness and any one of B-layers with different thickness, said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table, determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding that the thicknesses of said A-layer and the thickness of said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform are thicknesses of said A-layer and said B-layer of said wafer; 
said control unit further including a finished thickness setting section for setting a target finished thickness of said A-layer, and a thickness calculating section for performing Fourier transform to said spectral interference waveform produced by said image sensor and calculating at least a pre-finish thickness of said A0layer, a pre-finish thickness of said B-layer, and an approximate pre-finish thickness of said A-layer plus said B-layer, 
wherein after the pre-finish thickness of said A-layer calculated by said thickness calculating section has reached a thickness range of said A-layer recorded in said 39theoretical waveform table of said thickness deciding section, said thickness computing means compares said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveform corresponding to said target finished thickness of said A-layer set by said finished thickness setting section, next determines whether or not said spectral interference waveform coincides with said theoretical spectral interference waveform, and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform.
However, Shrestha teaches a metric for recognizing correct library spectrum, wherein each reference spectrum is assigned a characterizing value such as a thickness [0050]. Specifically, Shrestha teaches a spectrum is measured from a substrate during polishing and the spectrum is compared to a plurality of reference spectra from a library, and the best matching reference spectrum is identified [0006]. Once the best matching reference spectrum is identified, an associated characterizing value (thickness) can be determined and the polishing endpoint or an adjustment to the polishing rate can be determined based on the characterizing value [0071]. Shrestha also teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers [0089]. Additionally, Shrestha teaches the database can store a plurality of libraries of reference spectra. Each library of reference spectra can be a collection of reference spectra which represent substrates that share a property in common. However, the property shared in common in a single library may vary across multiple libraries of reference spectra. For example, two different libraries can include reference spectra that represent substrates with two different underlying thicknesses [0047]. For a given library of reference spectra, variations in the upper layer thickness, rather than other factors (such as differences in wafer pattern, underlying layer thickness, or layer composition) can be primarily responsible for the differences in the spectral intensities [0047]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawabe to incorporate the teachings of Shrestha to provide a grinding apparatus having a thickness measuring apparatus, wherein said abrasive members are brought into contact with said A-layer, wherein a controller determines the wafer thickness by comparing the generated spectra to multiple libraries of reference spectra, wherein the multiple libraries can include reference spectra that represent substrates with different underlying thicknesses, wherein the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers. Doing so would have been a simple substitution for one known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Shrestha) for another known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Sawabe). Additionally, with the correct stored reference libraries, the modified invention would be capable of calculating the thicknesses of the underlying layer thickness and the upper layer thickness (By identifying the correct reference spectrum, the underlying layer thickness is determined based on the library from which the spectrum was identified. The computing means can also then process the thickness of the upper layer).
Sawabe in view of Shrestha teaches a wafer having an A-layer formed on a B-layer (Sawabe in view of Shrestha teaches a wafer held on the chuck table. Additionally, Sawabe in view of Shrestha teaches the thickness measuring apparatus can determine the thickness of the underlying layer and the upper layer. Therefore, Sawabe in view of Shrestha teaches a wafer being composed of an A-layer formed on a B-layer.),
the control unit including a microprocessor (Sawabe in view of Shrestha teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers)
38said thickness computing means including a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas, each defined by any one of A-layers with different thickness and any one of B-layers with different thickness (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. The plurality of multiple libraries, wherein each library contains multiple reference spectra, is being interpreted as the theoretical waveform table. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, the prior art teaches the claimed limitations), said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries.), determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding that the thicknesses of said A-layer and the thickness of said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform are thicknesses of said A-layer and said B-layer of said wafer (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. Once the best matching spectra is identified, the characterizing value in the form of the thicknesses of the underlying layer and the upper layer of the wafer can be identified, wherein the underlying thickness is identified based on the corresponding library from which the best matching spectra is associated with). 
Sawabe, as modified, does not explicitly teach a collimation lens for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer;
a diffraction grating for diffracting said first reflected light, said second reflected light and said third reflected light;  
said control unit further including a finished thickness setting section for setting a target finished thickness of said A-layer, and a thickness calculating section for performing Fourier transform to said spectral interference waveform produced by said image sensor and calculating at least a pre-finish thickness of said A0layer, a pre-finish thickness of said B-layer, and an approximate pre-finish thickness of said A-layer plus said B-layer, 
wherein after the pre-finish thickness of said A-layer calculated by said thickness calculating section has reached a thickness range of said A-layer recorded in said 39theoretical waveform table of said thickness deciding section, said thickness computing means compares said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveform corresponding to said target finished thickness of said A-layer set by said finished thickness setting section, next determines whether or not said spectral interference waveform coincides with said theoretical spectral interference waveform, and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform.
However, Meeks teaches a system and method for simultaneously measuring lubricant thickness and carbon thickness (abs) of a multi layered wafer (fig. 5a), wherein a collimation lens 220 collimates the reflected light from the wafer (fig. 2), wherein the reflected light includes a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer (fig. 5a, layer 102 is being interpreted as the A-layer and layer 104 is being interpreted as the B-layer). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sawabe in view of Shrestha to incorporate the teachings of Meeks to provide a collimation lens for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer and a diffraction grating for diffracting said first reflected light, said second reflected light and said third reflected light. Specifically, it would have been obvious that when using and adapting Sawabe’s thickness measuring apparatus to measure the thickness of multiple layers of a substrate, the reflected light is going to include a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer. Adapting the apparatus so that the collimation lens collimates the reflected light and so that the diffraction grating diffracts the reflected light would allow the modified apparatus to function as intended and create a spectrum of light relating to the multi layered wafer. Additionally, collimating the reflected light aids in reducing noise within the optical signal. 
Sawabe, as modified, does not explicitly teach said control unit further including a finished thickness setting section for setting a target finished thickness of said A-layer, and a thickness calculating section for performing Fourier transform to said spectral interference waveform produced by said image sensor and calculating at least a pre-finish thickness of said A0layer, a pre-finish thickness of said B-layer, and an approximate pre-finish thickness of said A-layer plus said B-layer, 
wherein after the pre-finish thickness of said A-layer calculated by said thickness calculating section has reached a thickness range of said A-layer recorded in said 39theoretical waveform table of said thickness deciding section, said thickness computing means compares said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveform corresponding to said target finished thickness of said A-layer set by said finished thickness setting section, next determines whether or not said spectral interference waveform coincides with said theoretical spectral interference waveform, and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform.
However, Watanabe teaches a substrate polishing apparatus having a polishing control unit 12, wherein the polishing control unit includes a memory 61, an algorithm setting unit 62, a thickness estimating unit 63 and an end detecting unit 64 [0050], wherein the end detecting unit 64 determines whether the estimated thickness has reached a predetermined target value, and if the estimated thickness has reached the predetermined target value, generates a control signal for commanding the termination of the polishing [0053]. Watanabe also teaches 4 algorithms for estimating the thickness of the wafer which include a reference spectrum (fitting error) algorithm, a Fast Fourier Transform (FFT) algorithm, a peak valley algorithm, or a polishing index algorithm [0054]. The algorithm setting unit selects a plurality of algorithms to be used for polishing the wafer [0052] and the thickness estimating unit applies the thickness estimating algorithms set through the algorithm setting unit to the spectrum of reflected light generated in the processing unit [0053]. In addition, when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness algorithm to be applied [0053]. Watanabe teaches an example wherein the first algorithm is FFT and the second algorithm is fitting error (reference spectrum) (fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sawabe, as modified, to incorporate the teachings of Watanabe to adapt the control unit to use multiple thickness estimating algorithms in series, wherein the possible algorithms include a reference spectrum (fitting error) algorithm, a Fast Fourier Transform (FFT) algorithm, a peak valley algorithm, or a polishing index algorithm. Additionally, it would have been obvious to integrate the necessary control means (such as the algorithm setting unit and the end detecting unit) in order to allow the device to function. Adapting Sawabe, as modified, to incorporate the teaching of Watanabe wherein multiple thickness estimating algorithms are used in series would help to increase the speed of processing of the thickness estimating unit (For example, when the thickness of the wafer is not close to the desired thickness, a less accurate algorithm can be used. This would allow the processor to skip referencing every spectrum from every library when the current thickness of the wafer is not close to the desired thickness). Additionally, doing so would allow each algorithm to operate in the conditions of which each respective algorithm is most accurate, thereby promoting accuracy in the process of finding the thickness of the wafer being processed. 
Sawabe, as modified, teaches said control unit further including a finished thickness setting section for setting a target finished thickness of said A-layer (Sawabe, as modified, teaches an end detecting unit which determines whether the thickness has reached a predetermined target value and if the thickness has reached the predetermined target value, generates a control signal for commanding the termination of the polishing), and a thickness calculating section for performing Fourier transform (Sawabe, as modified, teaches including multiple thickness estimating algorithms in series (as taught by of Watanabe). Specifically, it would have been obvious to use the FFT algorithm before switching to the reference spectra algorithm (similar to Watanabe’s example of fig. 7). Doing so would increase the speed of processing when the thickness of the wafer is not close to the desired thickness. Additionally, doing so would decrease the burden on the processing unit.) to said spectral interference waveform produced by said image sensor and calculating at least a pre-finish thickness of said Alayer, a pre-finish thickness of said B-layer, and an approximate pre-finish thickness of said A-layer plus said B-layer (Sawabe, as modified, teaches first using a FFT algorithm then switching to a reference spectrum algorithm to identify the thicknesses of the wafer. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, Sawabe, as modified, teaches the claim limitation), 
wherein after the pre-finish thickness of said A-layer calculated by said thickness calculating section has reached a thickness range of said A-layer recorded in said 39theoretical waveform table of said thickness deciding section, said thickness computing means compares said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveform corresponding to said target finished thickness of said A-layer set by said finished thickness setting section, next determines whether or not said spectral interference waveform coincides with said theoretical spectral interference waveform, and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform (Sawabe, as modified, teaches using multiple thickness calculating algorithms in series. Sawabe (as modified) was modified to first utilize an FFT algorithm before switching to the reference spectra algorithm. Watanabe teaches when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness estimating algorithm to be applied. It would have been obvious to incorporate this teaching from Watanabe in order to allow the control unit to switch from the FFT algorithm to the reference spectra algorithm. Doing so would allow the device to function as intended and allow the reference spectra to start being utilized. Sawabe, as modified, teaches that once the thickness of said A-layer calculated by the FFT algorithm is included in the range of A-layer recorded in the libraries of spectra, the thickness of said A-layer and said B-layer are decided as proper thicknesses. Sawabe, as modified, teaches an end detecting unit which determines whether the decided proper thicknesses have reached a predetermined target value and if the decided proper thicknesses have reached the predetermined target value, generates a control signal for commanding the termination of the polishing. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, the prior art teaches the claim limitations.).
Response to Arguments
7. Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach the amended and newly added claim language. Specifically, Applicant argues the prior art fails to teach a collimation lens provided on said second optical path for collimating said reflected light into a first reflected light reflected from an upper surface of said A-layer, a second reflected light reflected from a lower surface of said A-layer, and a third reflected light reflected from a lower surface of said B-layer; a diffraction grating provided on said second optical path for diffracting said first reflected light, said second reflected light and said third reflected light to obtain diffracted lights of different wavelengths. However, the previous prior art of record was not relied upon to teach this language. Rather, Meeks was relied upon to teach this language. See above rejection for more details. 
Applicant argues the prior art does not teach the amended claim language. Specifically, Applicant argues the previous prior art does not teach a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas, each defined by any one of A-layers with different thicknesses and anyone of B-layers with different thicknesses and deciding that the thicknesses of said A-layer and the thickness of said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform are thicknesses of said A-layer and said B-layer of said wafer. The examiner respectfully disagrees. The claim language recites “each” and fails to recite “each of the areas” as argued. This causes antecedent basis issues. See the corresponding 35 USC 112(b) rejection for more details. Additionally, the claim language recites “each defined by any one of A-layers with different thicknesses and anyone of B-layers with different thicknesses”. However, as best understood by the examiner, when understanding the instant invention, values along the same column or row of the waveform table share either an A-layer thickness or B-layer thickness. Overall, it is not precisely clear what the claim language requires. See the above 35 USC 112(b) rejections for more details. See above rejection for more details. 
Conclusion
8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnan et al. (US PGPUB 20180088040) teaches a infrared reflectometer, wherein fig. 8 teaches light reflecting from multiple layers of the wafer. 
Nishizawa et al. (US Patent 5523840) teaches an apparatus for measuring the thickness of layers of a multiple layer semiconductor, wherein fig. 6 teaches light reflecting from multiple layers of the wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723